 1

 2

 3

 4

 5

 6

 7
                                                                   The Honorable Benjamin H. Settle
 8
                             UNITED STATES DISTRICT COURT
 9                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
10
     SHAMARICA D. SCOTT and LINDA A.                        NO. 3:17-cv-05823-BHS
11   WILSON,
                                                            DEFENDANTS’ MOTION FOR
12                             Plaintiffs,                  SUMMARY JUDGMENT
13         v.
                                                            NOTED FOR MOTION:
14   THE EVERGREEN STATE COLLEGE;                           December 21, 2018
     JENNIFER SCHOOLER; and DOES I
15   through X,
16                             Defendants.
17                                   I.      RELIEF REQUESTED
18          Nearly a year after being dismissed as a redshirt player on the Evergreen State College’s

19   Women’s Basketball team in 2015 for displaying inconsistent effort, attitude, and coachability, and

20   failing to take the steps necessary to establish her eligibility to play, Plaintiff Shamarica Scott

21   complained to Evergreen’s Affirmative Action and Equal Opportunity Officer that she was treated

22   harshly by the Women’s Head Basketball Coach because of her race and sexual orientation, in

23   violation of Evergreen’s anti-discrimination policy. Ms. Scott, who is African American and gay,

24   claimed that Defendant Jennifer Schooler, the former Women’s Head Basketball Coach,

25   discriminated against her, even though Ms. Schooler is also a racial minority (Filipino) and gay,

26

       DEFENDANTS’ MOTION FOR                           1               ATTORNEY GENERAL OF WASHINGTON
                                                                                    Torts Division
       SUMMARY JUDGMENT                                                       7141 Cleanwater Drive SW
       -- NO. 3:17-cv-05823-BHS                                                    PO Box 40126
                                                                              Olympia, WA 98504-0126
                                                                                   (360) 586-6300
 1   and even though Schooler recruited Scott to play for her and accepted her request to join the team,
 2   knowing that Scott was African American and gay.
 3           Evergreen took Ms. Scott and her fellow plaintiff Linda Wilson’s complaints seriously,
 4   investigated them, and upon finding that three of the concerns violated school policy, Evergreen
 5   addressed those concerns through corrective action and there were no further incidents. Ms.
 6   Schooler later voluntarily resigned from Evergreen.
 7           Because Evergreen acted reasonably to investigate and address the allegations of
 8   discrimination, Plaintiffs cannot establish that Defendants were deliberately indifferent to an
 9   actionable discriminatory educational environment based on race or sexual orientation, nor are their
10   discrimination claims against Ms. Schooler as an individual actionable under Title VI or Title IX.
11   Plaintiffs are also unable to establish claims of intentional infliction of emotional distress,
12   negligent infliction of emotional distress, or a state constitutional violation. Accordingly,
13   Defendants ask that Plaintiff’s claims be dismissed in their entirety, and that the Court fully grant
14   this Motion for Summary Judgment with prejudice.
15                              II.      STATEMENT OF RELEVANT FACTS
16   A.      Coach Schooler Recruits Ms. Scott to Play For Evergreen
17           After becoming the Evergreen Head Coach in 2014, Coach Schooler recruited Ms. Scott
18   to play for her after hearing from a coaching acquaintance that Ms. Scott was a troubled, but
19   talented player.1 After considering Coach Schooler’s offer, Ms. Scott declined, but later to
20   enrolled at Evergreen anyway, on her own. During the early part of the 2014 school year,
21   Ms. Scott and her significant other ran into Coach Schooler on campus, and Ms. Scott introduced
22   Coach Schooler to her wife, Lorraine Stone.2 Soon thereafter, Coach Schooler and Ms. Scott
23   agreed that she would be a practice player with the team while she went through the process to
24   gain her eligibility to play in official games.
25
             1
                 Exhibit E (to Declaration of El Shon Richmond) Memo re Investigation at p.7.
26           2
                 Schooler Dep. at 159:14-25.

       DEFENDANTS’ MOTION FOR                                   2                  ATTORNEY GENERAL OF WASHINGTON
                                                                                               Torts Division
       SUMMARY JUDGMENT                                                                  7141 Cleanwater Drive SW
       -- NO. 3:17-cv-05823-BHS                                                               PO Box 40126
                                                                                         Olympia, WA 98504-0126
                                                                                              (360) 586-6300
 1   B.     Ms. Scott’s Relationship With Coach Schooler Starts Well, Then Sours
 2          When Ms. Scott first joined the team, she and Coach Schooler got along well.3 Although

 3   Ms. Scott was under some significant financial stress. Coach Schooler helped

 4   her locate a work-study position and supplied Ms. Scott with food and clothing when she was

 5   having difficulty obtaining those things on her own.4

 6          Nevertheless, once the basketball season actually started, Ms. Scott felt that Coach

 7   Schooler’s approach to her changed, as she perceived the coach to have become less interested

 8   in her as an ineligible redshirt and became more intense and focused on the teammates who

 9   actually played in the games.5 Over time, the coaching staff perceived Ms. Scott to be less

10   enthusiastic and engaged than when she first joined the team, and observed that she had to

11   constantly be encouraged to exhibit a good attitude, good body language, and to give great effort

12   consistently in practice. She also neglected to take the steps necessary to gain her eligibility

13   from the NAIA Clearinghouse, despite receiving reminders from Coach Schooler.6

14          After meeting with Ms. Scott regarding her commitment to remaining with the team and

15   asking her to write a letter regarding her desire to continue with the team and meet the

16   expectations of the team and coaching staff, Coach Schooler met with Scott the following week

17   and was disappointed with her failure to display a real passion for remaining with the team.

18   Based on Ms. Scott’s apparent lack of enthusiasm for remaining with the team and her continuing

19   ineligibility, Coach Schooler informed Ms. Scott in May 2015 that the team was going to go in

20   a different direction, most significantly because of Ms. Scott’s failure to gain her eligibility from

21   the NAIA.7

22

23

24          3
              Richmond Decl.; Ex. A (Scott Dep., Vol. I., 96- 99, 101, 117:19-24).
            4
              Richmond Decl.; Ex. A (Scott Dep., Vol. I., 96- 99).
25          5
              Id.at 121-122.
            6
              Schooler Dep. 230-31.
26          7
              Id.

       DEFENDANTS’ MOTION FOR                                 3                  ATTORNEY GENERAL OF WASHINGTON
                                                                                             Torts Division
       SUMMARY JUDGMENT                                                                7141 Cleanwater Drive SW
       -- NO. 3:17-cv-05823-BHS                                                             PO Box 40126
                                                                                       Olympia, WA 98504-0126
                                                                                            (360) 586-6300
 1   C.     Plaintiffs’ Complaints of Mistreatment Lead To An Investigation; Evergreen And
            Coach Schooler Addressed The Concerns And Coach Schooler Later Left
 2          Evergreen
 3          On February 11, 2016, Evergreen’s Affirmative Action and Equal Opportunity Officer,

 4   Lorie Mastin, received a complaint from Ms. Scott that Coach Schooler had engaged in verbal

 5   abuse while Ms. Scott was a member of the women’s basketball team. Specifically, Ms. Scott

 6   stated that Coach Schooler yelled and used profanity in an inappropriate way, and made racially

 7   offensive and derogatory comments in front of the team to Ms. Scott and other members of the

 8   team, which was majority African-American. It is important to note that no additional allegedly

 9   race-related comments were made after Ms. Scott’s complaint.

10          Ms. Scott also complained that Ms. Schooler made comments about Ms. Scott’s same-

11   sex relationship, allegedly referring skeptically to Ms. Scott’s wife in front of the team.

12   Ms. Scott also complained that Ms. Schooler allegedly criticized her on at least one occasion for

13   wearing a t-shirt to practice that referenced a Portland Gay Pride event. Ms. Scott also reported

14   that Coach Schooler made references to being unwilling to coach a ghetto basketball team or

15   ghetto hoop stars.

16          When Ms. Mastin investigated Ms. Scott’s complaints, Coach Schooler acknowledged

17   stating during halftime of a game in which players were yelling and talking disrespectfully to

18   each other, the referees, and the coaching staff, and were playing in a manner that was not

19   consistent with the way that they were coached to play, she said that she would not coach a team

20   that played “ghetto ball.” She also acknowledged yelling and using profanity at times, but denied

21   that she intended to say anything that was racially offensive, recalling that her African-American

22   predecessor had used the term without anyone taking any offense.8 Coach Schooler also denied

23   being critical of Ms. Scott’s relationship with Ms. Stone.

24

25
26          8
                Schooler Dep. at 192:21-193:23; Scott Dep. (Vol.1) at 218:20-22.

       DEFENDANTS’ MOTION FOR                                   4                  ATTORNEY GENERAL OF WASHINGTON
                                                                                               Torts Division
       SUMMARY JUDGMENT                                                                  7141 Cleanwater Drive SW
       -- NO. 3:17-cv-05823-BHS                                                               PO Box 40126
                                                                                         Olympia, WA 98504-0126
                                                                                              (360) 586-6300
 1            Ms. Mastin concluded Ms. Schooler had violated Evergreen’s non-discrimination policy9
 2   based on race by using the term “ghetto ball” regardless of her intention to describe an
 3   unstructured form of play, rather than as a racial comment. Because the purpose of Ms. Mastin’s
 4   investigation was not to determine Ms. Schooler’s intent, Ms. Mastin concluded Ms. Schooler’s
 5   admission she had used the term, without more, violated the policy because Ms. Scott and
 6   Ms. Weatherspoon reported they had perceived the comment as discriminatory.
 7            Nevertheless, Ms. Mastin concluded Ms. Schooler had not violated Evergreen’s non-
 8   discrimination policy based on sexual orientation, as “conflicting views” of the “incidents”
 9   alleged by Ms. Scott made it impossible to determine whether Ms. Schooler had violated the
10   policy. Specifically, the comments had occurred during a joking conversation between Ms. Scott
11   and her teammates, so Ms. Mastin was unable to determine whether Ms. Schooler commented
12   directly.
13            Finally, Ms. Mastin concluded that Ms. Schooler had engaged in discriminatory
14   harassment contrary to Evergreen’s policy when she admitted to being angry, using profanity
15   and yelling at her players while using language like “ghetto ball.”
16            On April 16, 2016, a second team member, Linda Wilson, filed a formal complaint of
17   discrimination based on sexual orientation because Ms. Schooler authorized and enforced a team
18   standard that prohibited intra-team dating relationships. Ms. Wilson alleged that she experienced
19   significant anxiety because Ms. Schooler not only discouraged intra-team dating but required
20   players to hold teammates accountable for adherence to the policy.
21            Coach Schooler explained to Ms. Mastin that she had no problem with the sexual
22   orientation of her players as she herself personally identifies as lesbian. She admitted to
23   suggesting and supporting an informal policy of discouraging intra-team dating because of
24   serious problems that had occurred on the team in prior years. Ms. Schooler did not intend the
25
              9
                 Notably, Evergreen’s anti-discrimination policy is more expansive than the statutes under which
26   Plaintiffs’ claims are asserted in this case.

       DEFENDANTS’ MOTION FOR                                    5                 ATTORNEY GENERAL OF WASHINGTON
                                                                                               Torts Division
       SUMMARY JUDGMENT                                                                  7141 Cleanwater Drive SW
       -- NO. 3:17-cv-05823-BHS                                                               PO Box 40126
                                                                                         Olympia, WA 98504-0126
                                                                                              (360) 586-6300
 1   policy to affect same-sex players differently than their heterosexual teammates. It was a standard
 2   set by the team and not intended to be a formal policy.
 3           Coach Schooler acknowledged that she encouraged Ms. Wilson to speak to her
 4   teammates about their intra-team dating relationship when Ms. Wilson initiated a conversation
 5   about it. Coach Schooler states that Ms. Wilson complained about the effect that her teammates’
 6   dating was having on the team, and Coach Schooler told Ms. Wilson to talk to those teammates
 7   directly if she believed their relationship was causing a problem for the team.
 8           Ms. Mastin concluded, “whether by way of a perceived rule or policy from Coach
 9   Schooler or a team standard sanctioned by Coach Schooler, intra-team dating relationships were
10   prohibited during the 2015-2016 season.” Ms. Mastin determined “[t]he effect of the prohibition
11   and its enforcement singled-out and treated same-sex, intra-team dating relationships differently,
12   as compared to other types of relationships that could potentially create pitfalls for the team.”
13   Ms. Mastin found Ms. Schooler “discriminated against students on the basis of sexual
14   orientation” contrary to school policy.
15           On September 13, 2016, Ms. Schooler received a Letter of Reprimand based on
16   Ms. Scott’s complaint and Ms. Mastin’s investigation findings 10. After Ms. Mastin completed
17   her investigation into Ms. Wilson’s complaint, Coach Schooler decided to resign her position at
18   Evergreen, effective January 1, 2017.11
19   D.      Procedural History
20           Nevertheless, on October 16, 2017, Ms. Scott and Ms. Wilson filed this lawsuit against
21   Evergreen and Ms. Schooler in this Court, asserting claims of unlawful racial harassment under
22   Title VI, unlawful sexual orientation harassment under Title IX, discrimination pursuant to the
23   Washington State Constitution, and both intentional and negligent infliction of emotional distress.
24

25           10
                Deposition of Jennifer Schooler at 105 (“Schooler Dep.” herein) attached to Declaration of
     El Shon Richmond as Exhibit C.
26           11
                Schooler Dep. at 106:5-22.

       DEFENDANTS’ MOTION FOR                                   6                 ATTORNEY GENERAL OF WASHINGTON
                                                                                              Torts Division
       SUMMARY JUDGMENT                                                                 7141 Cleanwater Drive SW
       -- NO. 3:17-cv-05823-BHS                                                              PO Box 40126
                                                                                        Olympia, WA 98504-0126
                                                                                             (360) 586-6300
 1            On November 28, 2018, Defendants filed a motion to dismiss Plaintiff Wilson and her
 2   claims due to her failure to prosecute her case or to submit to a deposition. The present motion
 3   requests the dismissal of any and all remaining claims.
 4                                         III.     LEGAL AUTHORITY
 5   A.       Summary Judgment Standard
 6            The purpose of summary judgment is to avoid unnecessary trials when there is no dispute
 7   as to the facts before the court.12 The court shall grant summary judgment if the movant shows
 8   that there is no genuine dispute as to any material fact and the movant is entitled to judgment as
 9   a matter of law.13 “A properly supported summary judgment motion cannot be defeated by
10   relying upon conclusory allegations, improbable inferences, acrimonious invective, or rank
11   speculation.”14
12            A defendant may move for summary judgment by simply pointing out to the trial court
13   that the plaintiff lacks sufficient evidence to support the essential elements of his or her claim,
14   or by providing declarations demonstrating the absence of a genuine issue of material fact. 15
15   Here, Defendants use both techniques in support of this summary judgment. Regardless of
16   whether the moving party shows no issue of fact or points out an absence of evidence in the
17   plaintiff’s case, the plaintiff may not rest on allegations or speculation in its pleadings, but must
18   set forth specific facts showing that there is a reason for a trial. 16 To overcome a motion for
19

20
              12
                  Brauss v. U.P.S., CV-09-356-LRS, *1, 2011 WL 204871 (E.D. Wash. Jan. 21, 2011) (citing Zweig v.
21   Hearst Corp., 521 F.2d 1129 (9th Cir.), cert. denied, 423 U.S. 1025 (1975)). See also Schacht v. Wisconsin Dep't
     of Corr., 175 F.3d 497, 504 (7th Cir. 1999) (Summary judgment “is the ‘put up or shut up’ moment in a lawsuit,
22   when a party must show what evidence it has that would convince a trier of fact to accept its version of events).
               13
                  Fed. R. Civ. P. 56.
23
               14
                  Lewis v. Whitman-Hanson Reg’l Sch. Dist., 843 F. Supp. 2d 182, 191 (D. Mass. 2012). See also Pineda
     v. City of Seattle, C06-05157RSL, *5, 2006 WL 3386865 (W.D. Wash. Nov. 20, 2006) (citing MAI Sys. Corp. v.
24   Peak Computer, Inc., 991 F.2d 511, 518 (9th Cir. 1993)) (“[C]onclusory allegations of discrimination are insufficient
     to defeat a motion for summary judgment.”).
               15
                  Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); Brame v. St. Regis Paper Co., 97 Wash.2d 748, 649
25
     P.2d 836 (1982);
               16
                  Id.; Diamond Parking, Inc. v. Frontier Bldg. Ltd. Partnership, 72 Wash. App. 314, 319, 864 P.2d 954
26   (1993), review denied, 124 Wash.2d 1028 (1994).

       DEFENDANTS’ MOTION FOR                                     7                  ATTORNEY GENERAL OF WASHINGTON
                                                                                                 Torts Division
       SUMMARY JUDGMENT                                                                    7141 Cleanwater Drive SW
       -- NO. 3:17-cv-05823-BHS                                                                 PO Box 40126
                                                                                           Olympia, WA 98504-0126
                                                                                                (360) 586-6300
 1   summary judgment, a plaintiff in a discrimination case must establish specific, material facts to
 2   support each element of a prima facie case.17
 3   B.      Plaintiff Linda Wilson Cannot State A Viable Claim On The Facts Of This Case.
 4           Plaintiff Wilson’s clams in this case do not appear to support any cause of action asserted
 5   in this lawsuit. Initially, Defendants have filed a separate motion to dismiss Ms. Wilson for
 6   failing to prosecute her case and failing to submit to Defendants’ request to depose her months
 7   ago. Defendants incorporate by reference their motion to dismiss Ms. Wilson and all of her
 8   claims in this lawsuit.
 9           Additionally, Mrs. Wilson appears to assert claims based on Ms. Schooler’s alleged
10   request that she hold her teammates accountable for engaging in relationships that could be
11   disruptive to the team’s cohesion. It is unclear which, if any, of the claims asserted in this lawsuit
12   are legally supportable on these allegations. Hence, Ms. Wilson appears to assert no legally
13   viable claims in this action, and to the extent that she attempts to do so, her claims should be
14   dismissed.
15   C.      Plaintiffs Cannot Establish Claims of Race or Gender Harassment Under Title VI
             or Title IX.
16
             Title IX provides in pertinent part: “No person ... shall, on the basis of sex, be excluded
17
     from participation in, be denied the benefits of, or be subjected to discrimination under any
18
     education program or activity receiving Federal financial assistance.”18 Title IX was enacted in
19
     1972 and was modeled after Title VI of the Civil Rights Act of 1964, which is parallel to Title
20
     IX except that it prohibits race discrimination, not sex discrimination, and applies in all programs
21
     receiving federal funds, not only in education programs.19 The two statutes operate in the same
22
     manner, conditioning an offer of federal funding on a promise by the recipient not to
23
     discriminate, in what amounts essentially to a contract between the Government and the recipient
24

25           17
                Davis v. West One Automotive Group, 140 Wash. App. 449, 166 P.3d 807 (2007).
             18
                20 U.S.C. § 1681(a).
26           19
                See 42 U.S.C. § 2000d et seq.

       DEFENDANTS’ MOTION FOR                               8                 ATTORNEY GENERAL OF WASHINGTON
                                                                                          Torts Division
       SUMMARY JUDGMENT                                                             7141 Cleanwater Drive SW
       -- NO. 3:17-cv-05823-BHS                                                          PO Box 40126
                                                                                    Olympia, WA 98504-0126
                                                                                         (360) 586-6300
 1   of funds.20 Title VI and Title IX are so similar that a decision interpreting one generally applies
 2   to the other.21 In light of the generally identical interpretation by courts of both Title VI (racial
 3   equality) and Title IX (gender equality) claims, Defendants analysis will apply equally to both
 4   Plaintiff's Title VI claims and Title IX claims.
 5           The Gebser Court held: “that damages may not be recovered [where there is harassment
 6   alleged against a teacher] unless an official of the school district who at a minimum has authority
 7   to institute corrective measures on the district's behalf has actual notice of, and is deliberately
 8   indifferent to, the teacher's misconduct.”22 The Supreme Court explained that a school district’s
 9   liability for teacher-on-student sexual harassment is not based on respondeat superior or
10   vicarious liability, but rather is based on the district’s own intentional conduct in remaining idle
11   after receiving actual notice of sexual harassment.23 Later in the opinion, the Gebser Court
12   further ruled that a damages claim will not lie under Title IX unless “an official who at a
13   minimum has authority to address the alleged discrimination and to initiate corrective measures
14   on the recipient’s behalf has actual knowledge of discrimination . . . and fails adequately to
15   respond.”24
16           1.       Defendant Schooler is Not Subject To Liability under Title VI or Title IX.
17           Ms. Scott has alleged claims of discriminatory harassment against Individual Defendant
18   Schooler. But, as a matter of law, a plaintiff can only properly assert claims raised under
19   Title VI or Title IX against entities or organizations that receive federal funding, not individual
20   defendants.25 Accordingly, Plaintiff’s discrimination claims asserted against Ms. Schooler are
21   not actionable and should be dismissed.
22

23           20
                Gebser v. Lago Vista Indep. Sch. Dist., 524 U.S. 274, 286 (1998).
             21
24              Fitzgerald v. Barnstable School Committee, 555 U.S. 246, 257-59, (2009).
             22
                Id. at 277.
             23
                Id. at 285; Davis v. Monroe County Board of Education, 526 U.S. 629, 641-42 (1999).
25           24
                Gebser, 524 U.S. at 290.
             25
                Wood v. Yordy, 753 F.3d 899, 903, 904 (9th Cir. 2014); Fitzgerald v. Barnstable School Committee,
26   555 U.S. 246, 257Davis, 526 U.S. at 641; 20 USC § 1682 (Title IX); 42 USC 2000d (Title VI).

       DEFENDANTS’ MOTION FOR                                  9                 ATTORNEY GENERAL OF WASHINGTON
                                                                                             Torts Division
       SUMMARY JUDGMENT                                                                7141 Cleanwater Drive SW
       -- NO. 3:17-cv-05823-BHS                                                             PO Box 40126
                                                                                       Olympia, WA 98504-0126
                                                                                            (360) 586-6300
 1            2.       Title IX and Sexual Orientation discrimination.
 2            Most Courts that have considered the issue and the United States Department of

 3   Education’s Office for Civil Rights appear to agree that Title IX does not generally apply to

 4   claims of harassment based solely on sexual orientation.26 Accordingly, because Title IX clearly

 5   proscribes gender, rather than sexual orientation discrimination, Plaintiffs’ Title IX claims are

 6   also properly dismissed on this ground.

 7            3.       Plaintiff’s Cannot Show That Evergreen Was “Deliberately Indifferent” To
                       Plaintiffs’ Alleged Discriminatory Harassment.
 8
 9            Initially, Plaintiffs’ discrimination claims fail because they are unable to meet a key

10   threshold requirement for their Title VI and Title IX claims: that the school's response to the

11   alleged discrimination was deliberately indifferent. Damages under Title IX [and Title VI] are

12   available only if an official with authority to address the alleged discrimination and institute

13   corrective measures has actual knowledge of the discrimination and fails to adequately respond

14   – meaning that the official acts with deliberate indifference.27

15            The test for deliberate indifference is “whether a reasonable fact-finder could conclude

16   that the [school]'s response was clearly unreasonable in light of the known circumstances.”28 To

17   meet this high standard there must essentially be an official decision not to remedy the violation,

18   and this decision must be clearly unreasonable.29 This standard is intended to provide the

19   necessary deference and latitude to schools to investigate and respond without worrying about

20

21
              26
                 U.S. Dep’t of Educ., Office for Civil Rights, Dear Colleague Letter, Oct. 26, 2010 (“Title IX does not
22   prohibit discrimination based solely on sexual orientation”); Montgomery v. Indep. Sch. Dist. No. 709, 109 F.
     Supp. 2d 1081 (D. Minn. 2000) (“Title IX prohibits only discrimination based on sex and does not extend to any
23   other form of invidious discrimination…. The Court concludes that, to the extent that plaintiff asserts Title IX
     claims based on discrimination due to his sexual orientation or perceived sexual orientation, these are not
24   actionable and must be dismissed.”); But see Videckis v. Pepperdine University, 150 F.Supp. 3d 1151 (C.D. CA
     2015).
              27
                 Gebser, 524 U.S. at 290.
25            28
                 Oden v. N. Marianas Coll., 440 F.3d 1085, 1089 (9th Cir.2006) (internal quotation marks and citation
     omitted).
26            29
                 Davis, 526 U.S. at 649.

       DEFENDANTS’ MOTION FOR                                    10                 ATTORNEY GENERAL OF WASHINGTON
                                                                                                Torts Division
       SUMMARY JUDGMENT                                                                   7141 Cleanwater Drive SW
       -- NO. 3:17-cv-05823-BHS                                                                PO Box 40126
                                                                                          Olympia, WA 98504-0126
                                                                                               (360) 586-6300
 1   liability.”30 Courts “should refrain from second-guessing the disciplinary decisions made by
 2   school administrators.31
 3           In this case, there is no doubt that Evergreen’s response was the very antithesis of
 4   deliberate indifference. In this case, Ms. Mastin promptly initiated an investigation after Plaintiff
 5   complained to her on February 1, 2016. There were no further alleged incidents after this report.
 6   Evergreen’s initial response included an investigation that led to Ms. Schooler’s letter of
 7   reprimand and a performance plan. Mastin’s second investigation concluded, and Ms. Schooler
 8   later resigned. In fact, even Ms. Scott acknowledges that she was satisfied with the investigation
 9   of her complaint and its result.32 This is the type of response contemplated by the laws that
10   prohibit unlawful, discriminatory harassment. Consequently, no liability can be imputed to the
11   Defendants, and any harassment claim against them must fail. Consequently, Plaintiffs’ Title
12   VI and Title IX claims are properly dismissed as a matter of law.33
13   D.      The Same Actor Inference Bars Ms. Robinson’s Discrimination Claims
14           Initially, Plaintiff’s discrimination claims fail as a matter of law because of the same-
15   actor inference. When the same person who previously took a positive action towards a plaintiff
16   later takes a negative action towards that same plaintiff, to survive dismissal the plaintiff’s
17   evidence must answer an obvious question: if the employer or alleged bad actor is opposed to
18   persons with a certain attribute, why would the employer have hired such a person in the first
19   place?34
20           This “same actor inference” does not require that the final decision-maker be identical for
21   the positive and negative employment actions, but rather only requires that an individual be
22

23           30
                 Davis, 526 U.S. at 648-49 (emphasis added).
             31
24               Id. At 648.
              32
                 Scott dep. (Vol. 1) at 156:1-5.
              33
                 Sandoval, 532 U.S. at 279-281; Davis, 526 U.S. at 648; Gebser, 524 U.S. at 277.
25            34
                 See Hill v. BCTI Income Fund-I, 144 Wash. 2d 172, 189-90, 23 P.3d 440 (2001); see also Griffith v.
     Schnitzer Steel Indus., Inc., 128 Wash. App. 438, 454-55, 115 P.3d 1065 (2005); Coghlan v. Am. Seafoods Co. LLC
26   413 F.3d 1090, 1096-97 (9th Cir. 2005) (applying Washington law).

       DEFENDANTS’ MOTION FOR                                 11                 ATTORNEY GENERAL OF WASHINGTON
                                                                                             Torts Division
       SUMMARY JUDGMENT                                                                7141 Cleanwater Drive SW
       -- NO. 3:17-cv-05823-BHS                                                             PO Box 40126
                                                                                       Olympia, WA 98504-0126
                                                                                            (360) 586-6300
 1   involved in both the positive and negative actions.35 “When someone is both hired and fired by
 2   the same decision makers within a relatively short period of time, there is a strong inference that
 3   he or she was not discharged because of any attribute the decision makers were aware of at the
 4   time of hiring.”36 When this inference applies, plaintiffs are “rarely” able to muster the
 5   “extraordinarily strong showing of discrimination” to overcome it.37 Recognizing this inference
 6   supports the purpose of anti-discrimination laws: to provide equal opportunities for people
 7   regardless of race or gender.
 8            Here, Coach Schooler originally recruited Ms. Scott and made the decision to offer Ms.
 9   Scott an opportunity to work out with the team that Scott accepted even after she originally
10   declined Schooler’s pre-semester invitation. Ms. Schooler was aware of Ms. Scott’s race and
11   sexual orientation before she invited Scott to work with the team after seeing that Scott had
12   enrolled at Evergreen on her own. Coach Scott also provided help to Ms. Scott when she
13   perceived a need on Scott’s part, and even Scott acknowledges that before the basketball season
14   began, she had a very positive relationship with Coach Schooler.38
15            The “same actor inference” should apply to the Defendants in this case, as Ms. Scott
16   cannot explain why the Defendants would have taken these positive actions if they harbored
17   discriminatory animus against her, nor can she muster the “extraordinarily strong showing of
18   discrimination” required to overcome the same actor inference. Accordingly, the Court should
19   dismiss Ms. Scott’s discrimination claims with prejudice.
20

21
              35
                   Griffith, 128 Wash. App. at 454 (regarding the same actor inference, “all that is required is that one of
22   the decisionmakers involved in the promoting and firing be the same”); see also Ramos v. Marriott Int’l, Inc., 134
     F. Supp. 2d 328, 346 (S.D.N.Y. 2001) (“Lanchais, Executive Chef of the Hotel, had the final determination as to
23   whether plaintiff should be hired as Banquet Sous Chef . . . . It is undisputed that he made the ultimate decision that
     led to plaintiff's termination. Because Lanchais was substantially involved in hiring and firing her one year later,
24   there is a strong inference that his decision to fire plaintiff was not made with any discriminatory animus.” (emphasis
     added)). Where they are not inconsistent with Washington law, federal authorities are the persuasive authority in
     interpreting Washington employment discrimination law. Hill, 144 Wash.2d at 180.
25              36
                   Hill, 144 Wash.2d 172 at 189.
                37
                   Coughlan, 413 F.3d at 1097.
26              38
                   Scott Dep., Vol. I., 95:22-25; 96:7-20

       DEFENDANTS’ MOTION FOR                                      12                 ATTORNEY GENERAL OF WASHINGTON
                                                                                                  Torts Division
       SUMMARY JUDGMENT                                                                     7141 Cleanwater Drive SW
       -- NO. 3:17-cv-05823-BHS                                                                  PO Box 40126
                                                                                            Olympia, WA 98504-0126
                                                                                                 (360) 586-6300
 1   E.      Plaintiff Cannot Establish A Claim Of Intentional Infliction Of Emotional Distress
 2           Plaintiff asserts a claim of intentional infliction of emotional distress against one or more

 3   Defendants in this case. As a matter of law, Plaintiff cannot show that the conduct in this case

 4   comes close to meeting the very high standard of outrageous, atrocious, or utterly intolerable

 5   behavior required to establish an IIED claim.

 6           To prevail on a claim for outrage, a Plaintiff must prove three elements: (1) extreme and

 7   outrageous conduct, (2) intentional or reckless infliction of emotional distress, and (3) severe

 8   emotional distress on the part of the Plaintiff.39 Outrage cannot stem from “mere insults,

 9   indignities, [or] threats.”40      Causing embarrassment or humiliation will not support

10   imposition of liability on a claim of outrage.41 Washington courts expect plaintiffs to “be

11   hardened to a certain degree of rough language, unkindness and lack of consideration.”42

12           Notably, the first element of an outrage claim requires proof that the conduct was “‘so

13   outrageous in character, and so extreme in degree, as to go beyond all possible bounds of

14   decency, and to be regarded as atrocious, and utterly intolerable in a civilized community.’”43 It

15   is initially for the Court to determine whether reasonable minds could differ as to whether or not

16   outrage had been committed.44

17           In making the initial determination as to whether the conduct complained of was

18   sufficiently extreme to result in liability, the court considers the following:

19           (a) the position occupied by the defendant;
20           (b) whether plaintiff was peculiarly susceptible to emotional distress, and if
             defendant knew this fact;
21
             (c) whether defendant's conduct may have been privileged under the
22           circumstances;
23           39
                 Robel v. Roundup Corp., 148 Wash.2d 35, 51, 59 P.3d 611, 619–21 (2002); Jones v. Rabanco, Ltd., 439
24   F. Supp. 2d 1149, 1169–70 (W.D. Wash. 2006).
              40
                 Kloepfel v. Bokor, 149 Wash.2d 192, 195, 66 P.3d 630 (2003).
              41
                 Dicomes v. State, 113 Wash.2d 612, 630, 782 P.2d 1002 (1989).
25            42
                 Id.; Jones, 439 F. Supp. 2d at 1169.
              43
                 Dicomes, 113 Wash.2d at 630 (quoting Grimsby, 85 Wash.2d at 59); Jones, 439 F. Supp. 2d at 1169.
26            44
                 Robel, 148 Wash.2d at 51; Jones, 439 F. Supp. 2d at 1169.

       DEFENDANTS’ MOTION FOR                                 13                 ATTORNEY GENERAL OF WASHINGTON
                                                                                             Torts Division
       SUMMARY JUDGMENT                                                                7141 Cleanwater Drive SW
       -- NO. 3:17-cv-05823-BHS                                                             PO Box 40126
                                                                                       Olympia, WA 98504-0126
                                                                                            (360) 586-6300
 1
              (d) the degree of emotional distress caused by a party must be severe as opposed
 2            to constituting mere annoyance, inconvenience or the embarrassment which
              normally occur in a confrontation of the parties; and
 3
              (e) the actor must be aware that there is a high probability that his or her conduct
 4            will cause severe emotional distress and the actor must proceed in a conscious
              disregard of it.45
 5
              In this case, Plaintiffs are unable to establish any of the elements or requirements of their
 6
     outrage claim and cannot prove that the Defendants engaged in any extreme or outrageous
 7
     conduct towards them or acted intentionally or recklessly to inflict emotional distress on any
 8
     plaintiff. This is particularly true in the context of a coach / player relationship that commonly
 9
     and understandably involve interactions that are not always enjoyable for either the player or the
10
     coach.
11
              Moreover, Plaintiffs’ outrage claims are also redundant and duplicative of their
12
     discrimination claims. The dismissal of an outrage claim is appropriate when plaintiff also
13
     asserts a discrimination claim from which emotional distress damages are recoverable.46
14
     Accordingly, Court should therefore dismiss Plaintiff’s outrage claim with prejudice.
15
     G.       Plaintiff cannot establish a claim of Negligent Infliction of Emotional Distress.
16
              To prove negligent infliction of emotional distress ("NIED") in a supervisory setting,
17
     Plaintiffs must typically prove that:
18
              (1) the defendant’s negligent acts injured plaintiff;
19
              (2) the acts were not a workplace-type dispute or subordinate discipline; and
20
              (3) the dominant feature of the negligence claim was the emotional injury.47
21
              A plaintiff may recover damages for NIED in an employment-type context only if the
22
     factual basis for the NIED claim is separate and distinct from the factual basis for the
23

24            45
                 Birklid v. Boeing, 127 Wash.2d 853, 867, 904 P.2d 278 (1995); Jones, 439 F. Supp. 2d at 1169-70.
              46
                 Anaya v. Graham, 89 Wn. App. 588, 595, 950 P.2d 16 (1998).
25            47
                 See Snyder v. Med. Serv. Corp. of E. Wash., 98 Wn. App. 315, 323, 988 P.2d 1023 (1999) (citing Chea
     v. Men's Wearhouse, Inc., 85 Wn. App. 405, 412-13, 932 P.2d 1261 (1997) review denied, 134 Wn.2d 1002
26   (1998)).

       DEFENDANTS’ MOTION FOR                                  14                ATTORNEY GENERAL OF WASHINGTON
                                                                                             Torts Division
       SUMMARY JUDGMENT                                                                7141 Cleanwater Drive SW
       -- NO. 3:17-cv-05823-BHS                                                             PO Box 40126
                                                                                       Olympia, WA 98504-0126
                                                                                            (360) 586-6300
 1   discrimination claim.48 Where, as here, the Plaintiff's claim for emotional distress arises directly
 2   from allegedly discriminatory conduct, the claim is duplicative and is properly dismissed by the
 3   superior court.49 Additionally, Washington courts will not recognize a NIED claim that arises
 4   from a workplace-style dispute, a disciplinary matter, or when the only factual basis for the
 5   distress is a discrimination claim.50 In Snyder v. Medical Service Corp. of Eastern Wash., 98
 6   Wash. App. 315, 988 P.2d 1023 ( 1999), the Court held that rude, boorish, threatening, and mean-
 7   spirited conduct and actions that occur in the workplace in connection with work-related topics,
 8   cannot sustain an NIED claim.51
 9           Furthermore, recovery under the tort of negligent infliction of emotional distress is
10   limited to Plaintiffs who are actually placed in peril by Defendant's negligent conduct.52 In
11   deciding whether a duty is owed the primary consideration is whether the conduct in question is
12   unreasonably dangerous.53 Unless the defendant's conduct is unreasonably dangerous, the
13   defendant owes no duty.54 “Conduct is unreasonably dangerous when the risks of harm outweigh
14   the utility of the activity.”55
15           In the present case, Plaintiffs are unable to establish a prima facie case of NIED based
16   on the facts of their case that involve their dissatisfaction with comments and verbal interactions
17   with their basketball coach. Plaintiffs are also unable to present facts showing that they were
18   placed in peril by the conduct of any Defendant, as there is no allegation, nor evidence, that any
19   Plaintiff was placed in peril or serious, unreasonable danger as a result of their coach’s alleged
20   comments and criticisms. Moreover, their NIED claims are based on the same facts as their
21
             48
                 See Haubry v. Snow, 106 Wn. App. 666, 678, 31 P.3d 1186, 1193 (2001).
             49
22               Id.; Francom v. Costco Wholesale Corp., 98 Wash. App. 845, 865, 991 P.2d 1182, 1192 review denied,
     141 Wash.2d 1017, 10 P.3d 1071 (2000).
              50
23               Robel, 103 Wash. App. at 91, 10 P.3d at 1113.
              51
                 Id. at 315.
              52
24               Waller v. State, 64 Wash. App. 318, 337, 824 P.2d 1225, review denied, 119 Wash.2d 1014, 833 P.2d
     1390 (1992).
              53
                 Keates v. City of Vancouver, 73 Wn.App. 257, 266 (citing Corrigal v. Ball & Dodd Funeral Home,
25
     Inc., 89 Wn.2d 959, 962, 577 P.2d 580 (1978)).
              54
                 Hunsley v. Giard, 87 Wn.2d 424, 435-36 (1976).
26            55
                 Keates, 73 Wn.App. at 266 (citing Wells v. Vancouver, 77 Wn.2d 800, 810 n. 3, 467 P.2d 292 (1970)).

       DEFENDANTS’ MOTION FOR                                 15                 ATTORNEY GENERAL OF WASHINGTON
                                                                                             Torts Division
       SUMMARY JUDGMENT                                                                7141 Cleanwater Drive SW
       -- NO. 3:17-cv-05823-BHS                                                             PO Box 40126
                                                                                       Olympia, WA 98504-0126
                                                                                            (360) 586-6300
 1   discrimination claims, and emanate from workplace-style personality disputes, conflicts, and
 2   issues. For these reasons, Plaintiffs’ NIED claims should be dismissed.
 3   H.      There is no actionable State Constitutional claim.
 4           Plaintiffs allege that Defendants have violated their rights under the Washington State
 5   constitutions. Plaintiffs’ efforts to assert such claims must fail because Washington state does
 6   not have a civil rights act analogous to 42 U.S.C. § 1983 and alleged violations of the state
 7   constitution are not independently actionable torts.56
 8                                             IV.      CONCLUSION
 9           Based on the foregoing arguments and authorities, Defendants respectfully ask the Court
10   to grant summary judgment as to all of Plaintiffs’ claims.
11           DATED this 29th day of November 2018.
12                                                        ROBERT W. FERGUSON
                                                          Attorney General
13

14
                                                          /s/ El Shon Richmond ___________________
15                                                        EL SHON D. RICHMOND, WSBA No. 26813
                                                          Assistant Attorney General
16                                                        Attorney for Defendants
17

18

19

20

21

22

23

24

25           56
                See Reid v. Pierce County, 136 Wash.2d 195, 961 P.2d 333 (1998); Waller v. State, 64 Wash. App. 318,
     336 (1992); Spurrell v. Block, 40 Wash. App. 854, 860-62, 701 P.2d 529, review denied, 104 Wash.2d 1014 (1985);
26   Systems Amusement, Inc. v. State, 7 Wash. App. 516, 518-19, 500 P.2d 1253 (1972).

       DEFENDANTS’ MOTION FOR                                   16                 ATTORNEY GENERAL OF WASHINGTON
                                                                                               Torts Division
       SUMMARY JUDGMENT                                                                  7141 Cleanwater Drive SW
       -- NO. 3:17-cv-05823-BHS                                                               PO Box 40126
                                                                                         Olympia, WA 98504-0126
                                                                                              (360) 586-6300
 1                                       PROOF OF SERVICE
 2          I certify that I served a true and correct copy of this document on all parties or their
 3   counsel of record on the date below as follows:
 4            ADA K. WONG                                     U.S. Mail via state Consolidated Mail
              AKW LAW PC                                      Service (with proper postage affixed)
 5            6100 219TH ST SW STE 480                        Courtesy copy via facsimile:
              MOUNTLAKE TERRACE WA 98043                      Via CM/ECF system:
 6                                                            ada@akw-law.com
                                                              kaytlin@akw-law.com
 7                                                            paralegal@akw-law.com
                                                              assistant@akw-law.com
 8                                                            ABC/Legal Messenger
              LINDA A. WILSON                                 U.S. Mail via state Consolidated Mail
 9            2504 17TH AVE NW                                Service (with proper postage affixed)
              OLYMPIA WA 98502                                Courtesy copy via Certified Mail
10                                                            Via CM/ECF system:
                                                              ABC/Legal Messenger
11

12          I declare under penalty of perjury under the laws of the state of Washington that the

13   foregoing is true and correct.

14          DATED this 29th day of November 2018, at Olympia, Washington.

15
                                                   /s/ El Shon D. Richmond______________
16                                                 EL SHON D. RICHMOND
                                                   Assistant Attorney General
17

18

19

20

21

22

23

24

25
26

       DEFENDANTS’ MOTION FOR                           17               ATTORNEY GENERAL OF WASHINGTON
                                                                                     Torts Division
       SUMMARY JUDGMENT                                                        7141 Cleanwater Drive SW
       -- NO. 3:17-cv-05823-BHS                                                     PO Box 40126
                                                                               Olympia, WA 98504-0126
                                                                                    (360) 586-6300
